DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 04/19/2021. 
Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Further, according to the Applicant’s disclosure, “[therefore, if a live view image is displayed together with a video which is delayed for a predetermined time on the display unit 130, the user can perform a trigger operation while checking both a video at the start timing of a recording period of time and a video at the end timing of the 
Therefore, amended independent claim 1 is not shown to be taught, suggested or rendered obvious over the combination of Yoshimoto, Takahashi, Yumoto, and Kurokawa. Further, amended independent claims 10 and 11 are also not shown to be taught, suggested or rendered obvious over the combination of Yoshimoto, Takahashi, Yumoto, and Kurokawa for the reasons stated above with regard to amended independent claim 1.”

Examiner’s Response: Examiner respectfully disagrees. Yumoto teaches displaying the live view image and the delayed captured video image on the display so that the user may determine when to press the shutter button (Yumoto, Column 1, Lines 23-67, Column 2, Lines 1-7). Therefore, the combination of Yoshimoto, Takahashi, Yumoto, and Kurokawa teaches receiving “the trigger signal based on the display of the live image and the delayed captured video on the display screen”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto et al. (JP 2007-180740A, Applicant’s translation referenced) in view of Takahashi (US 2015/0181134 A1) in further view of Yumoto et al. (US 6,734,910 B1) in further view of Kurokawa (US 2010/0245630 A1).

Regarding claim 1, Yoshimoto et al. (hereafter referred as Yoshimoto) teaches a display control apparatus (Yoshimoto, Fig. 1), comprising: 
circuitry (Yoshimoto, Fig. 1) configured to: 
receive a first user input; start a video capturing operation based on the first user input (Yoshimoto, Figs. 2, Paragraph 0031, 0036, 0040 and 0043, The first user input may be a signal from the operation input section 51 that begins either imaging operations of any mode of Figures 2 of Yoshimoto. Yoshimoto states an input begins the recording method.); 
control, based on the video capturing operation, a first storage device to store a captured video (Yoshimoto, Fig. 1, Buffer memory 25, Paragraph 0041, The images captured before the trigger signal are storage in a buffer memory.);
set a specific recording mode of a plurality of recording modes based on a second user input (Yoshimoto, Figs. 2, Paragraphs 0043-0044, Recording mode is set by user input.);
determine a recording period of time of the captured video based on the set specific recording mode (Yoshimoto, Figs. 2, Paragraphs 0043-0044), wherein 
the plurality of recording modes is based on a relationship between a time of an input of a trigger signal receive a trigger signal (Yoshimoto, Figs. 2, Paragraph 0040, 
the recording period of time includes a first period of time that precedes the time of the input of the trigger signal and a second period of time that follows the time of the input of the trigger signal (Yoshimoto, Fig. 2B, Paragraph 0040);
store, in the first storage device, the captured video corresponding to a start time of the first period of time, wherein 
wherein the stored captured video is based on the set specific recording mode (Yoshimoto, Paragraph 0040);
move the read captured video corresponding to the first period of time from the first storage device to a second storage device (Yoshimoto, Fig. 1, Removable Disk 59 or memory card 53, Paragraph 0030 and 0033), 
wherein the second storage device is different from the first storage device (Yoshimoto, Fig. 1, Buffer memory 25, Removable Disk 59 or memory card 53, Paragraph 0030 and 0033, The first and second memories are different.); and 
control the second storage device to store the captured video (Yoshimoto, Fig. 1, Removable Disk 59 or memory card 53, Paragraph 0030 and 0033).
However, Yoshimoto does not teach read, from the first storage device based on the trigger signal, the captured video corresponding to a start time of the first period of time, wherein a storage capacity of the first storage device is equal to an amount of information of the captured video corresponding to the first period of time; delay the read captured video for the first period of time, wherein the read captured video is 
In reference to Takahashi, Takahashi teaches circuitry configured to: 
receive a first user input; start a video capturing operation based on the first user input (Takahashi, Fig. 3, S301, Paragraph 0039, The user may switch the mode to a video capturing operation);
control, based on the video capturing operation, a first storage device to store a captured video (Takahashi, Fig. 2, Memory 32, Paragraph 0065, “ring buffer format in the memory 32”)
read, from the first storage device based on a trigger signal (Takahashi, Fig. 8, S802, Paragraph 0066), the captured video corresponding to a start time of a first period of time (Takahashi, Fig. 8, S805, Paragraph 0065, The period of time is the time before the trigger signal.), wherein 
move, based on the trigger signal, the read captured video corresponding to the first period of time from the first storage device to a second storage device (Takahashi, Fig. 2, recording medium 200, Fig. 8, S805, Paragraph 0065), 

control the second storage device to store the captured video (Takahashi, Fig. 2, recording medium 200, Fig. 8, S805, Paragraph 0065).
These arts are analogous since they are both related to imaging devices capturing images before a trigger signal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Yoshimoto with the explicit teaching of user input to enter a video recording mode and reading, moving and storing of the images captured before the trigger signal as seen in Takahashi to allow the device to switch between different modes of operation through user input and to store the video from the buffer into more permanent storage when the user decides to capture the video.
However, the combination of Yoshimoto and Takahashi does not teach a storage capacity of the first storage device is equal to an amount of information of the captured video corresponding to the first period of time; delay the read captured video for the first period of time, wherein the read captured video is delayed based on the set specific recording mode; control a display device to: display a live view image on a display screen of the display device; and display the delayed captured video on the display screen so as to superimpose on the displayed live view image, wherein one of the live view image or the delayed captured video has a transparent display state; receive the trigger signal based on the display of the live image and the delayed captured video on the display screen.
In reference to Yumoto et al. (hereafter referred as Yumoto), Yumoto teaches 

read, from a first storage device based on the trigger signal, the captured video corresponding to start time of a first period of time (Yumoto, Fig. 5, Column 7, Lines 25-45, the first period of time is the three seconds of captured video before the trigger signal is pressed.), wherein 
a storage capacity of the first storage device is equal to an amount of information of the captured video corresponding to the first period of time (Yumoto, Fig. 4, Storage capacity of area G1-G16.);
delay the read captured video for the first period of time (Yumoto, Figs. 7 and 9, Column 10, Lines 48-64, Column 11, Lines 16-25, the first period of time is the three seconds), wherein the read captured video is delayed based on a set specific recording mode (Yumoto, Fig. 8); 
control a display device (Yumoto, Fig. 1, Display Section 40) to: 
display a live view image on a display screen of the display device (Yumoto, Figs. 7 and 9, The live view and the delayed images are displayed on the screen.); and 
display the delayed captured video on the display screen so as to superimpose on the displayed live view image (Yumoto, Column 10, Lines 38-46);
receive the trigger signal based on the display of the live image and the delayed captured video on the display screen (Yumoto, Column 1, Lines 23-67, Column 2, Lines 1-7, The trigger signal is based on what the user views on the display which displays the live image and the delayed captured video.).

However, the combination of Yoshimoto, Takahashi and Yumoto does not teach wherein one of the live view image the delayed captured video has a transparent display state.
In reference to Kurokara, Kurokawa teaches displaying a previous image on the display screen so as to superimpose on the displayed live view image wherein one of the live view image or the previous image has a transparent display state, (Kurokawa, Fig. 8, Paragraphs 0051 and 0064).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yoshimoto, Takahashi and Yumoto with the alternative method of displaying the 
Claims 10 and 11 are rejected for the same reasons as claim 1.

Regarding claim 12, the combination of Yoshimoto, Takahashi, Yumoto and Kurokawa teaches the display control apparatus according to claim 1 (see claim 1 analysis). However, the combination of Yoshimoto, Takahashi, Yumoto and Kurokawa does not teach wherein the circuitry is further configured to control the first storage device to erase the stored captured video in a chronological order.
In further reference to Yumoto, Yumoto teaches wherein the circuitry is further configured to control the first storage device to erase the stored captured video in a chronological order (Yumoto, Fig. 5, Column 7, Lines 25-45).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Yoshimoto, Takahashi, Yumoto and Kurokawa with the method of erasing the stored captured video in a chronological order as seen in Yumoto to allow the deice to continuously record images without running out of space.
Examiner notes Takahashi also uses a ring buffer for capturing images before the trigger signal which would also erase the stored captured video in a chronological order.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698     

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698